 1In the Matter ofMONTGOMERYWARD & Co., INCORPORATEDandUNITEDMAIL ORDER,WAREHOUSEAND RETAIL EMPLOYEESUNION, LOCAL 20,OF THEUNITED, RETAIL,WHOLESALEAND DEPARTMENT STOREEMPLOYEESOF AMERICA,AFFILIATEDWITH THE' C. I. O.Case No. 13_R-374.-Decided May 2, 19441-Mr. J. G. Evans,for the Board.Messrs. John A. Barr, Dana M. Norton;andWilliam Powell,ofChicago, Ill., for the Company.Mr. Francis Heisler,of Chicago, Ill.,Mr. Samuel 1176lchok,of NewYork City,'-Mr.Leonard Levy,of Chicago, Ill., andMr. Henry B.Anderson,of Chicago, Ill., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE'Upon petition duly filed by United Mail Order, Warehouse andRetail Employees Union, Local 20, of the United Retail, Wholesaleand Department Store Employees of America, affiliated with theC. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the-/ representation of employeesof Montgomery Ward & Co.,' Incorporated, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Samuel H. Jaffee,Trial Examiner.'Said hearing was held at Chicago, Illinois, onApril 29 and May 1, 1944. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and'to introduce evidence bear-ing on the issues.The rulings of the Trial Examiner made at thehearing are free from prejudicial error and are hereby, affirmed.I In the formal papersof thisproceedingthe Unionis designatedas "United Mail Oider,Warehouse and Retail EmployeesUnion, Local20, affiliatedwith the C. I 0." The Com-pany isdesignated-as "MontgomeryWard & Company,Incorporated.", Their respectivenamesappear in the captionand inthe body ofthis decision as they were amended at the'-bearing56 N. L. R. B, No 42.208 MONTGOMERY WARD & CO., INCORPORATED209 -Both parties waived their, rights to file briefs with the Board andto request oral argument.During the hearing the Union made a motion that the Board issuean order to show cause why the prior certifications of the Unioji here-inafter,;referred to were not valid and existing, and if no cause beshown, that the hearing be closed.The Union, nevertheless, statedthat in any event it desired an election to be held.Ruling on the,,motion was reserved for the Board.We have considered the Union'smotion, and it is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMontgomery Ward & Co., Incorporated, an Illinois corporationhaving its head offices in Chicago, Illinois, is engaged in the purchase,sale, and distribution of general merchandise 2 at retail through themedia of mail order houses, catalog order offices, and retail stores. Inconnection with such distribution, the Company operates 9 mail orderhouses, over 200 catalog order offices, and more than 600 retail storesthroughout the United States.This proceeding involves the follow-ing facilities of the Company- located in Chicago, Illinois : its MailOrder and Fashion House, its Retail Store, certain of its Administra-tiveDepartments, and its Schwinn Warehouse.During the fiscalyear ending January 31, 19,44, the Chicago Retail Store made pur--chases of merchandise having a value of approximately $2,750.000,of which about 74 percent was shipped to the Store from pointsoutside the State of Illinois; its sales of merchandise amounted tonearly $4,000,000, of which about 2 percent was sales to customersoutside the State of Illinois.During the same period, the ChicagoMail Order and'Fashion House made purchases in excess of $58,500,-000, of which about 80 percent came from sources outside the Stateof Illinois; its sales amounted to approximately $72,500,000, of whichapproximately 91 percent represents the value of shipments to cus-tomers at points outside the State of Illinois.During the same period,,the Schwinn Warehouse, received goods valued at about $19,000,000,of which approximately 83 percent was shipped to the Warehousefrom points outside the State of Illinois.IItwas indicated inMatter of MontgomeryWard & Co.Incoapotated,38 N L R B.297, 298,that the merchandise handled by the Company includes clothing,dry goods,furni-ture,home furnishings,household equipment,plumbing, heating,and farm equipment andsupplies,buildingmaterials,jewelry,musical instruments, "automobile accessories, elec-trical supplies,books, stationery,drugs, cosmetics,sporting goods,luggage, tools,hardware,and other goods.'I587784-45-vol. 56-15 210DECISIONS OF NATIONAL LABOR- RELATIONS BOARDThe Company admits that in the' above operations it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mail Order, Warehouse and Retail Employees Union, Local20, of the United Retail, Wholesale and Department Store Employeesof America, is, a labor organization affiliated with the Congress, of'Industrial Organizations, admitting to membership employees of.theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn December 18, 1942, upon an order of the National War LaborBoard, herein called the W. L. B., and in compliance ivith the orderof the President acting as Commander-in-Chief, the Company enteredinto a contract with the'Union effective as- of December 8, 1912, for. a1-year term.At a conference held on or about November 16, 1943;the Union advised the Company; that it desired to renew the contract.The Company took the position that it questioned whether the Unionrepresented a majority of the employees in its Mail Order and FashionHouse and in, its Retail Store.On January 13, 1944, the . W. L. , B.issued a decision which held, in effect,.that a' question of representa-tion had arisen which'was within the exclusive jurisdiction of the'Board to determine.3On February 14, 1944, the Union filed, a "Peti-' tion for Recertification" with the Board. In an order issued onMarch 6, 1944; the Board considered the petition as one for the inves-tigation and certification of representatives pursuant to, Section 9 (c)of the ,Act, and referred it to the Regional Director for the Thir-teenth Region for further proceedings.-The Company stipulated that the Union has a substantial interest'in each of seven units of ' the Company's employees in which ; theUnion was recognized by the Company, or certified by the Board as the.exclusive collective bargaining representative.We find that a question affecting, commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section.9 (c) and Section 2 (6) and (7) of, the Act.IV.TILE APPROPRIATE UNITSThe Union contends that all the employees in, the seven units inwhich the Company has recognized, or the Board has certified, it asthe exclusive collective bargaining representative should now be foundto comprise a single appropriate unit. ''The Union was certified by3 In reMontyomei y Ward and Company MONTGOMERY WARD & CO'., INCORPORATED211the Board on August 26, 1940, as the representative of the Company'semployees at its Chicago Schwinn Warehouse 4On February 28,1942, the Union was certified by the Board as the representative 'ofemployees in the Company's Chicago Mail Order and Fashion Houseand in'its-Chicago Retail Store.5On April 27, May 18, August 12,and October 26, 1942, the Company on the basis of card checks' recog-nized the Union as the representative of employees iii four of whatwere termed at the hearing as "administrative departments."'e.The Company contends that its employees' comprise four separateappropriate units, as follows: the Mail Order and Fashion House,the Retail Store, the Schwinn'Warehouse, and the'four" administra-tive departments'referred to above.The Company and the Union are in agreement as to' which cate-gories of enipioyees are to be included and which excluded from theappropriate unit or units found by the Board.The Mail Order and Fashion House, the Retail Store, and theCompany's Administrative Offices .are contiguous to each other inand 31/2miles from thesebuildings. ^ 'In support of its contention for four units, the Company relies upon,evidence which is principally to the ,effect that there are functionaldifferences in the work of the employees of each of the claimed units.It is urged, for' example, that in the Retail Store the 'employees arebroadly divided between salespeople and non-selling personnel, whilein the Mail Order and Fashion House there are' few, if any, sales-'people, the work being concerned with the listing and filling of catalogorders mailed in to the Company.There is further' evidence that theMail Order and Fashion House, the Retail Store, and the SchwinnWarehouse, have separate pay rolls; that the lines of authority thereindiffer from one another; that"the job classification's'are different; thatthere are differences in the hours of work; that there are differenteating and recreational facilities; that the employees in each of thesebuildings work separately from one another; that there is no inter-change of 'employees between- them; and that there are other differ-ences in working conditions.Evidence of a' generally similar naturewas received differentiating the administrative departments from thethree units mentioned.'In support of its contention for a single unit, the Union, on theother,hand, points to the fact that in many respects the Company'soperl>;tions are so arranged as to indicate the greater feasibility ofsuch unit.Thus, there is evidence that the Company has.but one4-Matter of Montgomery Ward &Co, 26 N L R B 1347bMatter of Montgomery'Wald & Co.,Incorporated,39 N. L R.B. 400.6I. e., the photographic department,the maintenanceemployees,the central printing de-partment,and the disni- factory.`+" 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD0grievance officer for its operations at Chicago, who handlesgrievancesfor all employees therein irrespective of their place of employment;that its personnel policies are applicable generally to all employees;that it-has- a single wage policy, a single rating policy,a single em-ployee benefit plan,-a single,policy as to vacations, and a single policyas to filling vacancies, whether by hiring or promotion.- There isfurther evidence'that the Company's general personneldepartmentsets policy for the,personnel departments in the Mail Order andFashion House, and in other of its operations.Except as to the RetailStore, employees are hired initially through a general employmentoffice.In addition, the Union presented considerable evidence thatthe employees by, the form of their union organization-no other labororganization is involved herein-have indicated the greater feasibilityof a single unit.Thus, Local 20 includes in its membership employeesfrom all groups involved in this proceeding, and there is no divisionwithin the Union for each of the Company's operating groups, onefor the Mail Order and Fashion House, another for theRetailStore,and still another for the Schwinn Warehouse.There is but one-Steward's Council, elected by the membership,as a whole,one griev-ance committee, one negotiating committee, one meeting place. , Fur-ther,Union activity takes place as a whole and not by operatingdepartments.In other respects as to the Union's organizational setup, and in its activities, the evidence makes clear that so far as unionorganization is concerned, the employees apparently have no difficultyin acting together.We perceive no sufficientreason'why the em-ployees may, not properly bargain together-with a single exceptionof which mention will,presently be made.Giving all due weight tothe evidence offered on behalf of the Company;,we are of the opinionthat it is outweighed by the other evidence in the case. In thisconnection, it is significant that when in July 1940 we considered thefirst petition filed,by the Union-that involving the Schwinn Ware-house-we found that a unit confined to that warehouse was appro-priate on the basis of the Union's then present extent of organization."Our finding in that case did not, and does not, preclude a later findingthat the employees ,in the Schwinn Warehouse might function effec-tively in a larger unit. In the- succeeding case, involving the MailOrder and Fashion House and the Retail Store, the parties stipulatedto units for the employees of each.A single unit at this, time of theemployees of all would, in our opinion, based in part on the extentof organization of the, employees, the evidence recited, and the evi-dence as a whale, be most appropriate for the purposes- of collectivebargaining.This conclusion, it,may be noted, is strengthened by thefact that in the 'Schwinn case the, Company itself contended that a"See footnote 4,supra. MONTGOMERY WARD & CO., INCORPORATED213unit comprising all of its employees in, the Chicago area, or, in theproper, would be appropriate.-Moreover, the Company, in now asserting that the four adminis-trative 'groups referred to constitute a single unit, itself in effect con-cedes that'a unit which is in part based on the extent of organizationamong the employees may be' appropriate.These four administrativegroups form but a small portion of the administrative groups or de-partments in the administrative set up of the Company, there being'several dozen of such groups therein.The Union, however, hasapparently little or no organization in the others.These administrative groups, however, should not properly be in-cluded in the same unit with the Mail Order and Fashion House, theRetail Store, and the Schwinn Warehouse.The differences in theirfunctional organization are sufficiently great to warrant a differencein treatment in the disposal of the unit problem.Secondly, it mustbe kept in mind that these administrative departments are located inChicago only because Chicago is the place where the main offices ofthe Company are located; and their work applies to the operations ofthe Company' nationally.Based on these considerations, and theevidence as a whole, we believe and find that a separate unit should beset up for the four administrative groups referred to.8We find that all employees of the Company in itsSchwinn Ware-house,including catalog-office employees, cafeteria employees, andgroup heads, but excluding supervisory employees on the time cardpay roll, ledger and supervisory pay roll employees; all employeesin theMail Order and Fashion House,including the fashion depart-ment, telephone exchange operators, and group heads, but excludingemployees in the medical department, the branch manager, the branchoperating manager, the branch merchandising manager, the branchcomptroller, and all other supervisory and confidential employees de-scribed as executives, secretaries to executives, department heads,assistant department heads, supervisory and assistant supervisory em-ployees,house police,merchandisers, buyers, re-buyers, assistantbuyers, assistant re-buyers, trainees, timekeepers, and personnel em-ployees in the fashion department;,and all employees in theRetailStore,including the receiving and shipping departments of the Storein the South building, and the telephone operators, but excluding themanager, assistant operating manager, assistant merchandising man-ager, and other confidential or supervisory employees, described asexecutives, floormen, merchandisers, buyers, assistant buyers, per-sonnel employees, cashiers, timekeepers, house police, and watchmen,e SeeMatter ofPactfleGas & Electric Company,40 N. L. R B. 391, 603; andMatter ofThe Western Union Telegraph Company,39 N. L. R. B. 287, 293. 214DECISIONS OF NATIONAL' LABOR RELATIONS BOARDconstitute an appropriate, unit for the purposes of collective bargain-We' also find that all employees in thephotographic departmentin'the South building; all employees in the Administration and Southbuildings engaged as Inaintenance,men, electricians, porters, engineers,carpenters, elevator, operators, typewriter repairmen, office machineryrepairmen, receiving men, liquidation, pool receivers and shippers,painters, refinishers, venetian blind repairmen, and group heads; allemployees in thecentral printing,department,inthe South building,-including group heads; and all employees in thedisplay factory,in-cluding group heads; and excluding in all instances timekeepers andall, supervisory employees with authority to hire,, promote, discharge,discipline; or,otherwise effect changes in the status of employees oreffectively recommend such action, consti"tute,a unit appropriate forthe purposes of,.collective bargaining, within the meaning of Section9 (b) of the Act.,V.THE DETI EMINATION OF REPRESENTATIVESWe shall direct that the' question concerning representation whichhas arisen be resolved by elections by seciet ballot among'the employ-ees in'the appropriate units who were employed during the pay-rollperiods ending in the week\of April 23-29; 1944, subject to the limitations and additions set forth in the Direction of Elections. 'We find, in accordance with a stipulation of the parties, that all,part-time employees on the pay roll for the week ending April 26, 1944,who have been on the pay roll for the 10 preceding pay-roll weeksand have worked 'at least 20 hours during each of the 10 weeks, areeligible to vote.We also adopt the agreement of the parties that part-time employees who worked regularly during each of the 10 weeks, but'because of an excused absence may have worked less than 20 hours inany of the -10 weeks, are eligible to vote if they averaged 20 hoursper week' for the ' 10-week' period.- The parties agreed, and we-find,that no employee shall be declared ineligible because he did not workbetween April_12 and 26, 1944.The parties further agreed,' and wefind, that employees on the temporary pay roll are not eligible-to vote.I'DIRECTION OF ELECTIONSBye virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor. Relationstions Board Rules and Regulations-Series 3, it. is herebyDIRECTED that, as, part of the investigation to ascertain representatives ,for the purposes of collective bargaining with Montgomery Ward MONTGOMERY WARD & CO.,' INCORPORATED215& Co., Incorpor4ted, Chicago, Illinois, separate elections by secret bal-lot shall be conducted as early as possible, but not later than seven (7),days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections ,l0 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll periods endingin the week of April 23-29, 1944, including employees who did notwork during said pay-roll periods because they were ill or on vaca-tion or temporarily, laid off, and including employees in the armedforces of the United States who present themselves ' in 'person at thepolls, but excluding any who have since quit or been discharged forcause; and have not been rehired or reinstated prior- to the date ofthe election, to determine whether or not they desire to be representedby United Mail Order, Warehouse and, Retail Employees Union, Lo-,cal 20, of the United Retail, Wholesale and Department Store Employ-ees of America, affiliated with the C. I. 0., for the purposes of collec-tive bargaining.'